Citation Nr: 1811941	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-28 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for cardiomyopathy.

2. Whether new and material evidence has been received to reopen a claim of service connection for a skin condition of the arms characterized as a rash.

3. Whether new and material evidence has been received to reopen a claim of service connection for a skin condition of the legs characterized as a rash.

4. Entitlement to service connection for cardiomyopathy.

5. Entitlement to service connection for a skin condition of the arms characterized as a rash.

6. Entitlement to service connection for a skin condition of the legs characterized as a rash.

7. Entitlement to an initial disability rating in excess of 20 percent for a low back disability characterized as degenerative disc disease of the lumbar spine and intervertebral disc syndrome (IVDS), status post-surgery.

8. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from August 1987 to August 1991, and received multiple awards and medals including the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 and an October 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2017.  A transcript of the hearing has been associated with the claims file.

The Board has recharacterized the Veteran's claims for a rash of the arms and legs more broadly to a skin condition of the arms and legs in order to clarify the nature of the benefit sought and ensure complete consideration of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

The issues of entitlement to service connection for cardiomyopathy and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Claims for service connection for cardiomyopathy and a skin condition of the arms and legs were denied in an unappealed July 2012 rating decision.

2. The evidence received since the July 2012 rating decision is neither cumulative nor redundant and raises a reasonable probability of substantiating the claim for service connection for cardiomyopathy.

3. The evidence received since the July 2012 rating decision is neither cumulative nor redundant and raises a reasonable probability of substantiating the claim for service connection for a skin condition of the arms.

4. The evidence received since the July 2012 rating decision is neither cumulative nor redundant and raises a reasonable probability of substantiating the claim for service connection for a skin condition of the legs.

5. It is as likely as not the Veteran's skin condition of the arms characterized as chronic dermatitis is related to service.

6. It is as likely as not the Veteran's skin condition of the legs characterized as chronic dermatitis is related to service.

7. During the appeal period, the Veteran's low back disability was manifested by, at worst, forward flexion to 30 degrees without ankylosis for the entire period on appeal.


CONCLUSIONS OF LAW

1. The July 2012 rating decision, which denied service connection for cardiomyopathy and a skin condition of the arms and legs, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for cardiomyopathy.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

3. New and material evidence has been received to reopen the claim of entitlement to service connection for a skin condition of the arms.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

4. New and material evidence has been received to reopen the claim of entitlement to service connection for a skin condition of the legs.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

5. The criteria for service connection for a skin condition of the arms characterized as chronic dermatitis are met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303.

6. The criteria for service connection for a skin condition of the legs characterized as chronic dermatitis are met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. § 3.102, 3.303.

7. The criteria for an initial rating of 40 percent, but no higher, for a low back disability have been met for the entire period on appeal.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.326(a).  In light of the favorable disposition of the claim to reopen a claim of service connection for cardiomyopathy, the claim to reopen claims of service connection for a skin condition of the arms and legs, and the underlying claims; and the claim of entitlement to an initial disability rating in excess of 20 percent for a low back disability, the Board finds that any deficiencies with regard to the duty to notify or assist is non prejudicial, and thus, no further discussion of VA's duties to notify and assist is necessary.

II. New and Material Evidence

A. Analysis

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.302.  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 C.F.R. § 5108.  New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.  When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

B. Service Connection for Cardiomyopathy

In July 2012, the RO denied service connection for cardiomyopathy essentially based on a finding that the disability was not related to service.  The Veteran did not appeal this decision and it is final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  Since that time, relevant additional evidence suggests a nexus between currently diagnosed cardiomyopathy and military service.  This evidence, evidence not previously submitted to decisionmakers and relating to an unestablished fact necessary to substantiate the claim, raises a reasonable possibility of substantiating the claim and is thus new and material.  38 C.F.R. § 3.156(a).  Thus, the claim is reopened.

As provided further below, additional development of the evidence is required, and the claim for service connection for cardiomyopathy will therefore be remanded for additional development prior to readjudication.

C. Service Connection for a Skin Condition of the Arms and Legs

The claim for service connection for a rash of the legs and arms was initially denied in prior rating decisions dated in September 2008 and March 2009.  The Veteran did not appeal these decisions, and they are final.  More recently, in a July 2012, the RO denied service connection for a skin condition of the arms and legs essentially based on a finding that the disabilities were not related to service.  The Veteran did not appeal this decision and it is final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  Since that time, relevant additional evidence suggests a nexus between a currently diagnosed skin condition of the arms and legs and military service.  This evidence, evidence not previously submitted to decisionmakers and relating to an unestablished fact necessary to substantiate the claims, raises a reasonable possibility of substantiating the claims and is thus new and material.  38 C.F.R. § 3.156(a).  Thus, the claims are reopened.

III. Service Connection for a Skin Condition of the Arms and Legs

The Veteran seeks service connection for a skin condition of his arms and legs, which he asserts is related to service.  At an October 2017 Board hearing, the Veteran testified that exposure to chemicals when he was in Iraq caused him to develop rashes on his arms and legs.  The Veteran and his spouse testified that they noticed the Veteran's rashes when he returned from service in Iraq, and that the rashes have come and gone since service.  The Veteran testified that he initially treated the rashes with over-the-counter medication, and in approximately 1993 to 1994, he went to a private treatment provider, who diagnosed the Veteran with dermatitis and prescribed him steroid creams.  The treatment provider provided an opinion that the Veteran's skin condition was probably related to his stint in the Gulf War.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).

Skin conditions, including rashes, dermatitis, pruritus, and eczema, are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 do not apply to the claim.  Walker v. Shinseki, 708 F.3d 1331, 1337-1338 (Fed. Cir. 2013).

The Veteran served in the United States Army from August 1987 to August 1991.  Service treatment records are silent as to any complaints, treatment or clinical diagnosis for a skin condition.

Post-service treatment records reflect diagnosis of pruritus from the early 1990s, eczema from 1991, and chronic dermatitis from October 2012.

The Veteran was afforded a VA examination in May 2012, which reflected a diagnosis of pruritus from the early 1990s.  The Veteran reported that within a year of return from Desert Storm, he began experiencing itching on his arms and legs.  The examiner noted that the Veteran had not been seen for the skin condition, and he had no other treatment other than over-the-counter anti-itch lotions, which did not seem to help.  The Veteran reported that during flare-ups, his skin looked normal to him, but it would itch.  Sometimes, when he would scratch, elevated streaks would arise in the areas where he has scratched the hardest.  The examiner noted the Veteran's skin was clear during the examination.  The examiner opined that it was likely that the Veteran's itching was the result of over bathing, and it was not likely that it was related to his experiences while in the military.

An October 2012 private treatment record reflects a diagnosis of chronic dermatitis.  The treatment provider, Dr. G., noted that he had been treating the Veteran for the past ten years, and had reviewed the Veteran's medical records.  The treatment provider noted that the Veteran had diffuse erythematous scaly rash over the upper extremities.  The Veteran reported that his skin condition began after his stint in Desert Storm.  The treatment provider noted that the skin condition would come and go, and had been treated with multiple modalities including steroid creams and antifungal creams; however, the skin condition had not improved.

In a November 2013 addendum opinion, the May 2012 VA examiner opined that the Veteran was not treated for a skin disorder in the military, but had intermittent episodes of itching since about a year after returning from the Gulf War.  The examiner noted that the Veteran's private treatment provider had seen the Veteran with reddened, dry skin on his arms and legs.  The examiner also noted that the Veteran's skin was clear during the May 2012 VA examination.  The examiner opined that it was likely that the Veteran's intermittent itching was due to dry skin which itself was due to over bathing.  The examiner noted that it was a very common disorder.  The examiner opined that it was less likely than not that the Veterans intermittent itching was related to his military experience.

A December 2012 private treatment record reflects that the Veteran continued to have chronic skin rashes.  The treatment provider, Dr. G., noted that the Veteran had a rash since his stint in the Gulf War in Iraq.  The treatment provider opined that the exposure was most likely due to chemicals that the Veteran was exposed to during his stint in the Gulf War.

The Veteran was afforded a VA examination in June 2015, which reflected a diagnosis of eczema from 1991.  The Veteran reported that the rash began in 1991 and would come and go.

In a June 2015 VA opinion, a VA examiner opined that it was less likely than not that the Veteran had a disability pattern of bilateral arm and leg rash that was related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  The examiner opined that the Veteran's bilateral arm and leg rash was most likely due to eczema, and noted that eczema was a disease with a clear and specific etiology and diagnosis.  The examiner noted that she was unable to locate peer-reviewed studies that support the presence of a causal relationship between eczema and exposure events experienced by service members in southwest Asia.

In an August 2015 opinion, the Veteran's private treatment provider, Dr. G., noted that the Veteran continued to have significant issues including rashes on the arms that were due to environmental exposure during the Gulf War, and opined that the rashes were at least as likely due to that.  The treatment provider noted that the rashes were a macular red rash that would wax and wane over time.  The treatment provider opined that it was highly possible that it was secondary to exposure during the Gulf War to different war toxins.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a skin condition of the arms and legs (characterized as chronic dermatitis) have been met.

The Veteran and his spouse credibly testified that they noticed the Veteran's rashes when he returned from service in Iraq and that the rashes have come and gone since service.  The Veteran credibly testified that he initially treated the rashes with over-the-counter medication, and in approximately 1993 to 1994, he went to a private treatment provider, who diagnosed the Veteran with dermatitis and prescribed him steroid creams.

The Veteran's treatment provider has stated that the Veteran has chronic dermatitis, which would wax and wane overtime, and has been treated with multiple modalities including steroid creams and antifungal creams.  The treatment provider also opined that the Veteran's skin condition was related to his service in the Gulf War.

The evidence in this case is so evenly balanced so as to allow application of the benefit-of- the-doubt rule as required by law and VA regulations.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection is warranted for a skin condition of the arms and legs, characterized as chronic dermatitis.

IV. Initial Rating for Low Back Disability

The Veteran seeks an initial rating in excess of 20 percent for his service-connected low back disability.  At an October 2017 Board hearing, the Veteran testified that the severity of his low back condition had worsened since 2015.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

Service connection for a low back disability with an evaluation of 20 percent was granted in a July 2015 rating decision.  Rating decisions issued in October 2015 and May 2016 continued the 20 percent rating for a low back disability.

The Veteran's low back disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The Board will consider whether the Veteran can receive higher ratings for his low back condition under all applicable diagnostic codes.

Under the General Rating Formula for Diseases and Injuries of the Spine, the spine is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

Under the General Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

Concerning disabilities affecting the spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, Note 1.  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id. at Note 2.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation, with the normal combined range of motion of the thoracolumbar spine being 240 degrees.  Id.

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Id. at Note 5.  Fixation of a spinal segment in neutral position always represents favorable ankylosis.  Id.

Back disabilities may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula), which applies to IVDS.  See 38 C.F.R. § 4.71a, Incapacitating Episodes Formula.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact, which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  With regard to flare-ups, the VA Clinician's Guide instructs examiners when evaluating certain musculoskeletal conditions to obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flare-ups from the Veteran.  See Sharp v. Shulkin, 29 Vet. App. 26, 34 (2017)

The Board has carefully reviewed the evidence of record and finds the evidence in this case warrants a 40 percent rating throughout the period on appeal.

An April 2015 private treatment record reflects that the Veteran reported that the severity of his low back pain was at a level of 8, was worsening, and occurred persistently.  Physical examination revealed tenderness and range of motion was moderately reduced.  The treatment provider noted that flexion of the Veteran's lumbar spine was 30 degrees or less.

A July 2015 x-ray of the Veteran's lumbar spine revealed significant postoperative and degenerative changes of the lower lumbar spine.  There were anterior disc spacer devices at L3-L4, L4-L5 and there was an anterior/posterior spinal fusion, L5-S1.  There was also significant facet hypertrophy of the lower lumbar spine.

The Veteran was afforded a VA examination in June 2015, which reflected a diagnosis of degenerative disc disease of the lumbar spine with IVDS bilateral sciatic nerve status post-surgery from 2002.  The Veteran did not have any incapacitating episodes of the past 12 months due to IVDS.  The Veteran reported that his back condition had gotten worse with three back surgeries between 2002 and 2004.  Physical examination of the thoracolumbar spine revealed forward flexion to 40 degrees with pain, and a combined range of motion of 115 degrees.  The Veteran did not have additional limitation in range of motion of the low back following repetitive testing.  Physical examination revealed localized tenderness of the low back.  The Veteran reported flare-ups impacted the function if his low back, with prolonged sitting, standing, bending or lifting.  The examiner noted that there were contributing factors of pain, weakness, fatigability and/or incoordination, and there was additional limitation of functional ability of the thoracolumbar spine during flare-ups or repeated use over time.  The examiner noted that he was unable to provide the degree of additional range of motion loss, because the degree of loss of range of motion could only be speculated.

The Veteran was afforded a VA examination in October 2015, which reflected a diagnosis of degenerative disc disease of the lumbar spine and intervertebral disc syndrome from 1988.  The examiner noted that during the previous 12 months, the Veteran had incapacitating episodes, and was prescribed bed rest by his treatment provider for at least 6weeks.  Physical examination of the thoracolumbar spine revealed forward flexion to 50 degrees with pain, and a combined range of motion of 165 degrees with pain.  There was no additional loss of function or range of motion after the repetitive use testing.  Physical examination revealed pain, which did not result in functional loss.  There was objective evidence of localized tenderness of the low back.  The Veteran reported that he had flare-ups of the back, and described it as sharp pain, flare-up daily, and once a month he could not get out of bed.  The examiner noted that pain, weakness, fatigability or incoordination did not significantly limit functional ability with flare-ups.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the symptoms of a low back disability have more nearly approximated the criteria for a 40 percent rating throughout the period on appeal.

The Board finds that the symptomatology associated with the Veteran's service-connected low back disability most nearly approximates the criteria for a 40 percent rating throughout the period on appeal.  In April 2015, the Veteran's treatment provider noted that the Veteran's forward flexion was 30 degrees or less.  The treatment provider noted that the Veteran reported severe pain at a level of 8.  The June 2015 VA examiner noted that the Veteran had reported that he had flare-ups, which impacted the function of his low back, with prolonged sitting, standing, bending or lifting.  The examiner also noted that there were contributing factors of pain, weakness, fatigability, and/or incoordination and that there was additional limitation of functional ability of the thoracolumbar spine during flare-ups or repeated use over time.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 concerning functional loss due to pain, fatigue, weakness, or lack of endurance, incoordination, and flare-ups as cited in DeLuca, have been considered and applied under 38 C.F.R. § 4.59.  A 40 percent evaluation is warranted where the forward flexion of the thoracolumbar spine is 30 degrees or less or where there is favorable ankylosis of the entire thoracolumbar spine.  The evidence during the appeal period reflects forward flexion of 30 degrees at worst, and with consideration of the functional effects and functional loss the Veteran experiences due to back pain, the Board finds that the Veteran's flexion approximates forward flexion limited to 30 degrees.  For these reasons, the Board finds that the criteria for a 40 percent rating have been approximated throughout the period on appeal.

The Board finds that the criteria for a rating in excess of 40 percent for a low back disability have not been met.  A rating of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine, which has not been shown.  No ankylosis is asserted or demonstrated.  A rating in excess of 40 percent is not assignable based upon incapacitating episodes, as the evidence does not show incapacitating episodes of IVDS having duration of at least 6 weeks during a 12-month period.  The Board notes that although the October 2015 examiner noted that the Veteran had 6 weeks of bed rest during the prior 12 month period, a review of the record does not reveal any medical evidence consistent with incapacitating episodes, as defined by regulation, and distinguished from the Veteran's reported monthly flare-ups requiring bed rest.  Therefore, although the Board acknowledges the significant nature of the Veteran's low back pain, there is no evidence that the Veteran is entitled to a rating in excess of 40 percent because his low back disability does not manifest as ankylosis or as incapacitating episodes with physician prescribed bedrest as defined by regulation.

Further, there is no evidence of separate associated neurological symptomatology that would warrant additional ratings, other than radiculopathy of the right and left lower extremities for which service connection has already been established (and which are not before the Board at this time). 




(Continued on the next page)


ORDER

New and material evidence having been received, the claim of entitlement to service connection for cardiomyopathy is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a skin condition of the arms is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a skin condition of the legs is reopened, and to this extent only, the appeal is granted.

Service connection for a skin condition of the arms characterized as chronic dermatitis is granted.

Service connection for a skin condition of the legs characterized as chronic dermatitis is granted.

Entitlement to a 40 percent rating for a low back disability, but no higher, is granted, for the entire period on appeal, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

I. Service Connection for Cardiomyopathy

The Veteran asserts that cardiomyopathy is related to service.  At an October 2017 Board hearing, the Veteran testified that he had heart trouble during service, and in approximately 1988, his heart had to be retested due to findings of missed beats or murmurs.  He testified that he was diagnosed with a heart condition in 2012 when he went to the emergency room for stomach problems.

The Veteran served in the United States Army from August 1987 to August 1991.  A service treatment record in November 1989 reflects that the Veteran underwent a cardiovascular examination, which revealed occasional premature ventricular contractions with compensatory pause.

The Veteran was afforded a VA examination in June 2012, which reflected a diagnosis of cardiomyopathy from 2012.  The Veteran reported that a few months prior, he had begun experiencing abdominal pain and nausea.  He had cardiac work done which revealed an ejection fraction (EF) of 15-20 percent, and a left heart catheterization (LHC) showed normal coronary arteries.  The Veteran reported complaints of occasional chest pain resolved with nitroglycerin.  He denied any history of myocardial infarction or ischemic heart disease (IHD).  He also reported that for about two years he had shortness of breath with strenuous activity.  The examiner opined that the Veteran's cardiomyopathy was not related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  The examiner noted that cardiomyopathy is a diagnosable chronic multi symptom illness with a partial explained etiology.  The examiner does not appear to have considered the November 1989 service treatment record, which reflects that the Veteran underwent a cardiovascular examination, which revealed occasional premature ventricular contractions with compensatory pause.

VA obtained a medical opinion in November 2013.  The examiner opined that the Veteran's cardiomyopathy was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  The examiner did not discuss the November 1989 service treatment record, which reflects the Veteran underwent a cardiovascular examination, which revealed occasional premature ventricular contractions with compensatory pause.

Based on the outlined deficiencies in the most recent medical opinions, the Board finds that a supplemental VA opinion is warranted to determine the etiology of the Veteran's cardiomyopathy.


II. TDIU

The Veteran's request for TDIU is inextricably intertwined with his claim of service connection for cardiomyopathy.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Because a favorable determination on the service connection claim for cardiomyopathy could affect the outcome of the claim for a TDIU, the service connection claim is inextricably intertwined with the TDIU issue and must be adjudicated by the AOJ prior to the Board's adjudication of the TDIU claim.  See Grantham v. Brown, 114 F.3d 1156, 1158-1159 (Fed. Cir. 1997).  Therefore, action on the claim for TDIU is deferred pending additional development.

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA addendum opinion to ascertain the etiology of the Veteran's cardiomyopathy.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.

The examiner should address whether it is at least as likely as not (50 percent or greater likelihood) that any current heart condition manifested during service, that a heart condition was manifest to a compensable degree within one year of service, or that it is otherwise causally or etiologically related to a period of active duty service.

The examiner should consider and discuss the November 1989 service treatment record, which reflects the Veteran underwent a cardiovascular examination, which revealed occasional premature ventricular contractions with compensatory pause.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

2. Readjudicate the issue on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case, and afforded a reasonable period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


